Citation Nr: 1141616	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  08-00 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 







INTRODUCTION

The Veteran had active service from July 1984 to March 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida, denying the claim currently on appeal.  


FINDING OF FACT

The Veteran's lumbar spine disability did not manifest during, or as a result of, active military service.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1131, 5103(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

A letter sent to the Veteran in November 2006 addressed all notice elements listed under 3.159(b)(1) and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received a VA medical examination in January 2007, and VA has obtained these records.  Copies of the Veteran's private treatment records have also been incorporated into the evidence of record.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).  

Facts and Analysis

The Veteran's service treatment records fail to reflect that he suffered from a chronic back disorder during military service.  A November 1984 service treatment record reveals that he was seen with low back pain.  The Veteran was again seen with complaints of progressive low back pain for the past two weeks radiating to the back of the legs.  According to an X-ray performed in November 1984, the bodies of the vertebrae were not compressed nor were the interspaces narrowed.  It was concluded that this represented a normal lumbosacral spine.  A subsequent periodic examination performed in December 1984 revealed a normal spine upon evaluation as well.  In January 1985, the Veteran was still complaining of low back pain.  However, this was noted to be resolving.  The record contains no further evidence of back pain during service.  

Post-service treatment records fail to demonstrate that the Veteran suffers from a current back disability that manifested during, or as a result of, his military service.  The first medical evidence relating to the lumbar spine is a March 1996 private treatment record.  According to this record, the Veteran had low back pain for the past 10 years.  It was noted that the Veteran brought X-rays with him taken two days earlier and that they revealed minimal scoliosis of the lumbar spine.  Scoliosis is considered to a congenital or developmental defect, and as such, is not a disease or injury for which service connection may be granted.  38 C.F.R. § 3.303.  

The record also contains a February 2006 private treatment record.  According to this note, the Veteran had been suffering from back and shoulder pain for the past six months.  It was noted that he suffered from "off and on" back pain for years.  A private treatment record from June 2006 indicates that the Veteran injured his back in May 2006 when lifting a spa at work.  His pain was noted to be in the lower thoracic spine and the upper lumbar spine.  

The Veteran has also submitted a statement dated October 2006 and prepared by a private physician with the initials M.S.W.  According to Dr. W, the Veteran was currently being treated for back problems involving the cervical, thoracic and lumbar spine.  Dr. W indicated that he saw the Veteran, on an intermittent basis, since 1988 and that he had been treating him off and on for back injuries since 1996.  Dr. W indicated that he reviewed the Veteran's service medical records and opined that it was as likely as not that the Veteran's current back problems began during his time in service, as there was evidence of back pain in the mid-1980s.  

The Veteran was also afforded a VA examination of the lumbar spine in January 2007.  The Veteran reported that he started having low back pain in 1984 when he was wearing a climbing belt that was too small.  The Veteran indicated that this resulted in constant pain on a daily basis.  X-rays were taken, revealing normal alignment of the lumbar spine with moderate facet sclerosis at the L5-S1 level.  The examiner diagnosed the Veteran with a low back strain, and opined that it was less likely than not caused by or a result of the Veteran's military service.  The examiner explained that at the present, the Veteran had very little pathology in the back other than pain.  There was no radiculopathy either.  X-rays were deemed to be consistent with the Veteran's age, showing only mild arthritis.  This fact, coupled with the normal in-service lumbar X-rays, led the examiner to conclude that the Veteran's low back disability was not related to military service but rather, to age.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for a low back disability.  While there is evidence of low back pain during service in 1984 and 1985, there is nothing to suggest that the Veteran suffered from any injury or chronic disability related to this pain.  X-rays taken at this time were entirely normal, and the Veteran's pain was noted to be resolving as of January 1985.  Therefore, there is no evidence of a chronic back disability during service. 

The first post-service medical evidence related to the spine is from March 1996, which is approximately 8 years after the Veteran's separation from active duty.  X-rays at this time only revealed minimal scoliosis (which as already noted, is not a disability for VA rating purposes), and there was no opinion offered to suggest that the Veteran suffered from any other chronic disability related to military service.  A subsequent treatment record from February 2006 notes that the Veteran's previous back pain had been intermittent, or "off and on," suggesting that his previous symptoms of pain were not chronic.  A June 2006 record also notes that the Veteran had been suffering from back pain since injuring his back at work, but there was no reference to a preexisting back disability that had existed since the 1980s.  Finally, the January 2007 VA examiner explained that the Veteran's current disability was due to age and not to military service.  The examiner explained that in-service X-rays demonstrated no current disability at that time, and that his current pathology was very minimal.  

The Board recognizes that the Veteran has indicated that he suffered from chronic back pain since 1984.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  Regardless, this testimony does not demonstrate that the Veteran suffers from any actual disability related to military service.  X-rays were performed during military service, revealing no actual disorder of the spine.  In addition, the Veteran clarified in February 2006 that his history of back pain had actually been intermittent.  A long history of intermittent back pain is not evidence of a current disability.  Pain alone is not a disability for VA compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  When examined in 2007, the VA examiner explained that the Veteran's X-rays and current pathology were more consistent with degenerative changes you would expect for someone of the Veteran's age.  Therefore, the Veteran's testimony fails to demonstrate that he acquired a chronic disease or injury during military service.  

Finally, the Board has considered the opinion and statement provided by Dr. W in October 2006.  According to Dr. W, he did not begin treating the Veteran for back pain until 1996.  He also considered the Veteran's report of back pain for the past 10 years, and upon reviewing his service treatment records, opined that it was at least as likely as not that the Veteran's current back problems began during his time in service.  

While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  Dr. W failed to provide a rationale for his positive etiological opinion.  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Dr. W simply stated that the Veteran had pain in 1984 and he has pain now, and as such, it must be connected.  However, Dr. W failed to discuss or even acknowledge the fact that the Veteran's in-service X-rays were deemed to be completely normal.  In light of these facts, the Board finds the opinion of the January 2007 VA examiner to be more probative, as he provided a full discussion of the evidence of record.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a lumbar spine disability must be denied.


ORDER

Service connection for a lumbar spine disability is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


